DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
 
Information Disclosure Statement
IDS(es) submitted on 4/18/2022 has been considered.

Response to Amendment
Amendment filed on 5/6/2022 does not constitute new matter, and has been accepted by Examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The claims are now newly rejected with the newly incorporated reference Haiyang et al. (CN 107666693, provided in the IDS submitted on 4/18/2022, also published as EP 3493593; hereinafter Haiyang), as cited below.

	Due to the broadness of the claim language, and the explanation provided above, the claims are still not yet in condition for allowance and are still rejected as shown below.

Allowable Subject Matter
Claims 9, 10, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, 11, 13-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0234941; hereinafter Kim) in view of Haiyang et al. (CN 107666693, provided in the IDS submitted on 4/18/2022, also published as EP 3493593; hereinafter Haiyang)

Regarding claims 1, 11 and 20, Kim discloses a method for resuming a radio resource control (RRC) connection, comprising:
receiving, by a target base station, an RRC connection resume request message sent by a terminal (Fig. 3G, 3g-50 [0292]: UE sending an RRCConnectionResumeReqquest message to the new eNB); 
sending, by the target base station, an RRC connection resume message to the terminal, so as for the terminal to resume the RRC connection (Fig. 3G, 3g-70; the new eNB transmit the RRCConectionResume message to the UE),
wherein the terminal is a terminal in first type of RRC inactive state, and the first type of RRC inactive state refers to a state which the terminal is in after RRC connections are suspended ([0289]-[0292]: wherein the UE is operating in RRC inactive mode, having released previous connections).

Kim discloses all the particulars of the claim but is unclear about the limitation of,
determining, by the target base station, a master node in dual connection network or multi-connection network serving the terminal according to a user equipment (UE) identifier in the RRC connection resume request message, and obtaining from the master node, both a first UE context on the master node and a second UE context on a secondary node in the dual connection network or the multi-connection network;

However, Haiyang does disclose the limitation of
determining, by the target base station, a master node in dual connection network or multi-connection network serving the terminal according to a user equipment (UE) identifier in the RRC connection resume request message, and obtaining from the master node, both a first UE context on the master node and a second UE context on a secondary node in the dual connection network or the multi-connection network ([0133], [0190]: operating in a dual connection network; [0142]: use of RRC message to reestablish connection; [0196]: receiving UE context such as [0213]: wherein eNB receiving both 5G terminal identifier and LTE terminal identifier ).
It would have been obvious before the effective filing date of the claimed invention to incorporate Haiyang’s disclosure to handle RRC inactive and dual connectivity coexistence (Haiyang [0130]).

Regarding claims 3 and 13, Kim discloses the method according to claim 1, wherein the RRC connection resume request message carries first indication information, and the first indication information is used to indicate a cause for a network side to initiate an RRC connection resume ([0294]: reuse indicator within the resume message).  

Regarding claims 4 and 14, Kim discloses the method according to claim 1, wherein after the terminal receives a paging message sent by the first node, the target base station receives the RRC connection resume request message sent by the terminal; and wherein responsive to downlink data arriving at the second node, the second node notifies the first node to initiate paging to the terminal; responsive to the downlink data arriving at the first node, the first node initiates paging to the terminal; and the paging is used to trigger the terminal to initiate an RRC connection resume process (Fig. 3G).  

Regarding claims 5 and 15, Kim discloses the method according to claim 1, wherein responsive to uplink data arriving at the terminal, the target base station receives the RRC connection resume request message sent by the terminal ([0292]: using uplink resources to send resume request message).  

Regarding claim 6, Kim discloses the method according to claim 1, wherein obtaining the UE context from the first node comprises: 
sending, by the target base station, a UE context request message to the first node, so that after receiving the UE context request message, the first node performs an integrity protection verification on the UE context request message, and obtains the second UE context on the second node side from the second node serving the terminal after the verification is passed ([0292]-[0294]: verify and obtain UE context); and 
receiving, by the target base station, the first UE context on the first node side and the second UE context on the second node side sent by the first node ([0292]-[0294]: verify and obtain UE context).  

Regarding claim 7 and 16, Kim discloses the method according to claim 1, further comprising: 
after the terminal resumes the RRC connection, receiving, by the target base station, an RRC connection resume complete message sent by the terminal (Fig. 3G, 3g-75 resume complete message).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/           Primary Examiner, Art Unit 2644